I respectfully dissent. As I view the evidence, Baltimore 
Ohio Railroad ("B  O") failed as a matter of law to prove the very first and most important element of its product liability claim against International Harvester Company. That element is the defect in International Harvester's product. If there is no defect in the manufacturer-seller's product at the time the product leaves its hands, there is no liability. The underlying concept is that a seller will be held liable when it markets a defective product that causes injury. Negligence is beside the point. The injured party is not burdened with proving either negligence or knowledge of the defect. He need only prove existence of "a defective condition unreasonably dangerous to the user or consumer or to his property," the injury and the connection between them. Temple v. Wean United, Inc. (1977),50 Ohio St.2d 317, 4 O.O. 3d 466, 364 N.E.2d 267, paragraph one of the syllabus; 2 Restatement of the Law 2d, Torts (1965) 347, Section 402 A. Therefore, in all fairness, it is absolutely essential that the defective, unreasonably dangerous condition be established by proving the defect or defects.
In the instant case, B  O's expert could not identify the
defect. He testified that the drive shaft was either improperly hardened or undersized, but he could not state which of these alternatives was present. He did not make a metallurgical examination of the drive shaft, and he had no evidence that it was, in fact, improperly hardened. Equally, he could not state that the shaft was undersized for the particular truck.
This is insufficient. To allow a *Page 18 
claimant to establish his case by proving that the defect (or the source of the "defective condition") was either A or B, without specifying which one, will allow the claimant to recover whenever he can demonstrate that there were several possibilities. The majority in the instant case allows this to be done by proving alternative possibilities, but the principle underlying their decision is not limited to two. The principle will allow proof of any number of possible defects and will result in making the seller-manufacturer an insurer of his products. A claimant need only find one failed part and one seller (or manufacturer), establish possible defects, and thereby be entitled to recover. In my judgment, that result goes far beyond the contemplation of Section 402 A and is a totally impermissible extension of the doctrine of strict liability.
While the Restatement uses the phrase "defective condition unreasonably dangerous to the user or consumer or to his property," I believe that proof of the "defective condition" requires that the plaintiff prove the existence of a specific defect or defects. 2 Restatement of the Law 2d, Torts (1965) 351-352, Section 402 A, Comments g and h. To allow proof of several alternative defects without establishing the existence of any one will allow plaintiff to establish his claim with only proof of the injury, the several possibilities and the causal connection. I believe this illustrates, again, that the seller will be made an insurer of his merchandise.
It is also notable that B  O's case did not establish the unreasonable dangerousness of the drive shaft, a further failure of proof.
Ohio precedent does not lead to an affirmance of the judgment below. Gedra v. Dallmer Co. (1950), 153 Ohio St. 258, 41 O.O. 2d 274, 91 N.E.2d 256, and Westinghouse Elec. Corp. v. DollyMadison Corp. (1975), 42 Ohio St.2d 122, 71 O.O. 2d 85,326 N.E.2d 651, were both negligence cases. They are not, in my opinion, controlling of the issues in this strict liability case, because the first element in those cases is negligence, not defect.Friedman v. General Motors Corp. (1975), 43 Ohio St.2d 209, 72 O.O. 2d 119, 331 N.E.2d 702, was a strict liability case, but there the defect could only have been one (whether the Oldsmobile Toronado engine could be started with the gear shift selector in the "drive" position); there was no alternative defect.
I would sustain both assignments of error because the trial court should not have found the defect had been proved and should have dismissed B  O's claim at the conclusion of the evidence, as a matter of law.